Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 1-13 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 and 22 of U.S. Patent No. 8,854,427.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have known that all of the limitations in the current application are disclosed in patent 8,854,427 which includes extra features in the claim limitation.
With respect to claim 1, Patent ‘427 discloses a method of decoding a video signals, the method comprising act of: receiving a first bitstream having a first code and a second bitstream having a second code which is different from the first code, the first bitstream and the second bitstream having been split from a coded signal of a combined signal formed by interleaving frames of first and second signals, wherein the first signal has been encoded in a self- contained and the second signal has been encoded using the frames of the first signal; demultiplexing the first bitstream and the second bitstream into primary and secondary video signals; merging by a merger the primary and secondary video signals into a merged signal; providing the merged signal by the merger to a decoder; and decompressing by the decoder the merged signal such that in decompression of the primary video signal only data from the primary video signal is used, and in decompression of the secondary video signal, data of the primary video signal is used (claim 14).
With respect to claim 2, Patent ‘427 discloses wherein the merged signal includes a plurality of interleaved frames, and after decompressing the frames are de-interleaved to provide two or more views to a display (claim 15).
With respect to claim 3, Patent ‘427 discloses wherein the primary and secondary video signals form a left view and a right view provided to a display (claim 16).
With respect to claim 4, Patent ‘427 discloses wherein the left and right views each include more than one view of a multi-view image (claim 17).
With respect to claim 5, Patent ‘427 discloses wherein the primary video signal comprises data on a base layer and the secondary video signal comprises data on an enhancement layer (claim 18).
With respect to claim 6, Patent ‘427 discloses A system for decoding video signals, the system comprising:
a receiver configured to receive a first bitstream having a first code and a second bitstream having a second code which is different from the first code, the first bitstream and the second bitstream having been split from a coded signal of a combined signal formed by interleaving frames of first and second signals, wherein the first signal has been encoded in a self-contained and the second signal has been encoded using the frames of the first signal;
a demultiplexer configured to demultiplex the first bitstream and the second bitstream into primary and secondary video signals;
a merger configured to merge the primary and secondary video signals into a merged signal; and
a decoder connected to the merger to receive the merged and configured to decompress the merged signal such that in decompression of the primary video signal only data from the primary video signal is used, and in decompression of the secondary video signal, data of the primary video signal is used (claim 19).
With respect to claim 7, Patent ‘427 discloses wherein the merged signal forms an interleaved plurality of frames and the system further comprises a de-interleaver configured to de- interleave, after decompressing, the interleaved plurality of frames to provide two or more views (claim 20).
With respect to claim 9, Patent ‘427 discloses A non-transitory computer readable medium comprising computer instructions which, when executed by a processor, configure the processor to perform a method of decoding video signals, the method comprising acts of: receiving a first bitstream having a first code and a second bitstream having a second code which is different from the first code, the first bitstream and the second bitstream having been split from a coded signal of a combined signal formed by interleaving frames of first and second signals, wherein the first signal has been encoded in a self- contained and the second signal has been encoded using the frames of the first signal; demultiplexing the first bitstream and the second bitstream into primary and secondary video signals; | merging by a merger the primary and secondary video signals into a merged signal; and | decompressing by a decoder the merged signal such that in decompression of the primary video signal only data from the primary video signal is used, and in decompression of the secondary video signal, data of the primary video signal is used (claim 22).
With respect to claims 8, and 10-13, they are dependent claims off claims 6 and 9 and therefore are rejected for the same reasons above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443